United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-30999
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                        CEDRIC FARLEY DILLARD,

                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 02-CR-50025-2
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cedric Farley Dillard appeals the sentence imposed after he

pleaded guilty to conspiracy to possess with intent to distribute

crack cocaine.    He challenges only the amount of the fine imposed

upon him, arguing that the amount of the fine pronounced orally by

the district court conflicts with the amount of the fine set forth

in the written judgment.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30999
                                -2-

     The district court’s oral pronouncement of judgment sentenced

Dillard to pay one-half plus one cent of the total fine           of

$2,287.69 imposed jointly upon Dillard and his co-defendant Kyong

Durden.   The written judgment sentenced Dillard to pay $2,287.69,

not one-half of $2,287.69 plus one cent, and noted under special

instructions that the fine is joint and several with Durden. Thus,

the district court’s oral pronouncement holding Dillard liable for

one-half plus one cent of the fine conflicts with the language in

the written judgment, which holds Dillard liable for the entire

amount of the fine jointly and severally with his co-defendant.

     Therefore, because the difference in the language of the

district court’s oral pronouncement of sentence conflicts with its

written judgment with regard to the fine imposed upon Dillard, the

case is remanded for the district court to amend the written

judgment to conform to the court’s oral pronouncement of sentence

with respect to the amount of the fine imposed upon Dillard.    See

United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).

     REMANDED.